               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
TIMOTHY LEE HATTEN,                     :    Civil No. 1:13-cv-0209
                                        :
                  Plaintiff,            :
                                        :
            v.                          :
                                        :
BRYAN BLEDSOE, Warden, et al.,          :    Judge Sylvia H. Rambo
                                        :
                  Defendant.            :

                                  ORDER
      In accordance with the accompanying memorandum of law, IT IS HEREBY

ORDERED AS FOLLOWS:

   1) The motion for reconsideration (Doc. 154) is GRANTED insofar as the
      court deems Hatten’s objections as timely filed and has given
      consideration to those objections;

   2) The motion for reconsideration is DENIED insofar as the court finds
      that its prior order adopting the report and recommendation and
      granting Defendants’ motion for summary judgment (Doc. 152) stands.

   3) Any appeal taken from this order is deemed frivolous and not taken in
      good faith.


                                    s/Sylvia H. Rambo
                                    SYLVIA H. RAMBO
                                    United States District Judge


Dated: January 31, 2019
